Title: To James Madison from Sylvanus Bourne, 24 April 1807
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam April 24 1807

It is only a few days since that I had the honor to receive your letter of Novr. last, covering Sundry Documents relative to the Conduct of Mr Morales Batavian Consul at Charleston with your instructions therein which shall be duly attended to.
As I now momently expect to hear from you in reply to the Letter from the King of Holland to the Presidt. of the U States, which I transmitted to yr depart. the first part of Novr. I shall wait therefor before I go on to the Hague where I shall present the same to Govt, & likewise have an informal Conversation on the affair of Mr Morales
 to hear that the treaty with England is ratified by our Govt. & to receive the Laws of the last Session with some other Copies I took the liberty to ask for in my letter by Mr. Alexr.
The political State of Europe remains much the same as at the end of the last year.  Each party is now occupied to repair the losses arising from the last battles & preparing for new ones, which cannot fail to have the most important Consequences.
It is with much pleasure I hear that the Movements in the Louisiana Country of certain desperate unprincipled men which menaced in some degree the internal tranquillity of the U States, have been  citizens in that quarter.  I transmit herewith a number of late Leyden Gazettes in  & have the honor to be with great respect Sir Yr Ob Serv

S Bourne

